Appeal (transferred to this court by order of the Appellate Division, Second Department) from a judgment of the Supreme Court (Cowhey, J.), entered December 14, 1990 in Rockland County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for failure to exhaust administrative remedies.
In our view, Supreme Court properly dismissed this proceeding on the ground that petitioner failed to exhaust its administrative remedies. Specifically, petitioner never filed a petition for administrative review of an order of a District Rent Administrator for respondent which found that petitioner had to restore discontinued services to a cooperative apartment building. Petitioner attempts to characterize a letter it wrote within the time for appeal as a petition for review. That letter, however, was not in proper form, did not request administrative review and was not addressed to the proper administrative review body (see, 9 NYCRR 2510.4, 2510.5). Furthermore, case law has upheld the proposition that there is no "discretion to excuse the failure of a party who is seeking administrative review of an order issued by a District Rent Administrator to [timely] file a petition for administrative review” (Matter of Kaplen v New York State Div. of Hous. & Community Renewal, Off. of Rent Admin., 131 AD2d 483, 484; see, 9 NYCRR 2510.2 [b]; Matter of J.R.D. Mgt. Corp. v *996Eimicke, 148 AD2d 718, lv denied 74 NY2d 615). Petitioner’s remaining contentions have been considered and rejected as lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.